 

EXHIBIT 10.29

﻿

﻿

﻿

March 22, 2017

﻿

Karen Rapp

14021 Nutty Brown Rd

Austin, TX 78737

﻿

Subject:  Job Offer

﻿

Dear Karen,

﻿

National Instruments would like you to become part of our team by accepting the
enclosed National Instruments Job Offer, the terms of which are summarized
below.

﻿

Job Details

﻿

Job Title/Department: EVP, Chief Financial Officer

Location: Austin, TX

Primary Contact: Alex Davern

Scheduled Start Date: May 9, 2017

﻿

Compensation Package 

$31,250 per month ($375,000.00 if annualized), net of applicable
withholdings.  There is no state income tax in Texas.

﻿

Merit Review

Your first merit review will normally be conducted during the closest review
cycle at approximately 12 months of employment.

﻿

Annual Incentive Plan

You will be entitled to participate in the NI Annual Incentive Plan with target
bonus opportunity of 40% of Base Salary ($150,000.00) with performance goals
commensurate to your position, as specified by the Compensation Committee. 

﻿

Signing Bonus

As additional compensation, the Company will pay you $40,000.00 less taxes and
applicable withholding, within 45 days of your start date. Should you
voluntarily terminate your employment at NI or if you are terminated for “cause”
before the second anniversary of your start date, you agree to reimburse NI for
the full gross amount of the signing bonus.

﻿

For purposes of the foregoing repayment obligation under “Signing Bonus” and the
provisions of “Restricted Stock Unit Recommendation” below, “cause” will mean
any of the following circumstances: (i) your indictment for the commission of
any felony or a misdemeanor involving deceit, material dishonesty or fraud, or
any willful conduct that would reasonably be expected to result in material
injury or reputational harm to NI if you were retained in your position; (ii)
unauthorized disclosure of material trade secrets or other material confidential
information related to the business of NI and its subsidiaries or affiliates;
(iii) continued failure substantially to perform your duties with NI (other than
any such failure resulting from your  disability) after a written demand which
demand identifies the specific failure to substantially perform your duties, and
which performance is not substantially corrected by you within 30 days of
receipt of such demand; (iv) a breach by you of your fiduciary duties and
responsibilities to NI that results in a material adverse effect on NI’s
business, operations, prospects or reputation; (v) knowing participation in
releasing false or materially misleading financial statements or submission of a
false certification to the Securities and Exchange Commission or other
governmental agency or authority; or (vi) a material violation of NI’s Code of
Ethics, as determined by the Board in its sole discretion. 





--------------------------------------------------------------------------------

 

 

﻿

﻿

Restricted Stock Unit Recommendation

At the first regularly scheduled meeting of National Instruments’ Compensation
Committee following the commencement of your employment, management will
recommend that you receive 20,000 restricted stock units (RSUs), which will be
worth the fair market value upon vesting. The vesting period for these RSUs is
straight-line over 4 years, or 25% annually.  If your employment is terminated
by the Company without “cause” during your first two years of employment with
National Instruments, the vesting of this initial new hire grant will be
accelerated and will fully vest immediately.  The award of restricted stock
units will be made in accordance with and subject to the terms of NI’s 2015
Equity Incentive Plan and your related Restricted Stock Unit Agreement, and is
conditional upon your continued employment with the Company at the time the
award is finalized.

﻿

Employee and Fringe Benefits

National Instruments is pleased to offer you a competitive benefits package
including medical, dental, 401(k), company performance bonus, and stock purchase
plan. All employees are required to provide proof of eligibility for all
dependents they choose to enroll in the National Instruments medical and/or
dental plans. More information on these programs and others are included in the
enclosed Benefits Summary. Effective October 1, 2012, National Instruments
United States locations are smoke and tobacco free. Effective January 1, 2013,
National Instruments employees who use smoke or tobacco products and are
enrolled on the National Instruments medical plan may be subject to a monthly
surcharge. For more information, please see the enclosed National Instruments
Benefits Summary. 

﻿

Vacation

During your first year of employment, vacation will accrue at a rate of 25 days
per year, and subsequently will increase per the schedule included in the
National Instruments Benefits Information Packet.

﻿

Restrictive Covenants

During your tenure and for a specified period after your employment ends, you
will be subject to customary noncompetition, nonsolicitation, and nondisclosure
covenants applicable to senior-level NI executives. 

﻿

Dispute Resolution

Any disputes involving your employment with NI or its termination will be
resolved by binding arbitration to be held in Dallas, Texas in accordance with
the National Rules for the Resolution of Employment Disputes (or any successor
thereto) of the American Arbitration Association. 

﻿

Additional Information This employment offer and any subsequent employment is
contingent upon the following criteria:

·



Please communicate your offer decision by March 27, 2017. If we have not
received your response by this date, we will assume you have declined our offer.

·



Signing of Disclosure and Assignment of Intellectual Property to National
Instruments prior to beginning employment. 

·



Signing of the National Instruments Corporation Code of Ethics document.

·



Providing proof of eligibility to work in the United States. In compliance with
the regulations of the federal E-Verify electronic employment eligibility
verification system, your I-9 Employment Verification Form will be verified by
the applicable government agencies. You will also be required to provide
supporting documentation to the I-9 form within three (3) working days of the
start of your employment with NI. Enclosed in your offer packet is a "List of
Acceptable Documents" form, which lists documents that meet this requirement.
Please review this list carefully, so you can determine what documentation is
most appropriate and can produce it within the required period.

·



In order for you to perform your job duties, you may need to have access to
certain technologies that are subject to export control under U.S. and other
applicable export control regulations. In order to verify whether you may have
access to such technologies without an Export License, National Instruments must
verify your citizenship and, if applicable, last country in which you were
granted legal permanent residence. Please provide this information to National
Instruments with your acceptance of this offer. Depending upon your citizenship
and last country of legal permanent residence, it may be necessary for National
Instruments to apply for and obtain an Export License. If



--------------------------------------------------------------------------------

 

 

this is the case, your assistance and full cooperation will be required. Failure
to provide all necessary information necessary to obtain an Export License or
observe the license terms set forth in the Export License may result in
termination of your employment.   

·



Signing of an Authorization Agreement for Automatic Deposits. This form will
authorize National Instruments to deposit your paycheck directly into the bank
of your choice. This document must be provided on your first day of employment.

﻿

﻿

Your employment with National Instruments will be "At Will" for no specific time
period and can be terminated by you or National Instruments at any time, with or
without cause or advance notice. This "At Will" employment relationship will
remain in effect for the duration of your employment and can only be modified by
an express written contract, signed by you and an executive officer of National
Instruments. It may not be modified or altered by any oral or implied agreement.

﻿

To indicate your acceptance of our offer, please sign and return this National
Instruments Job Offer, the Additional Required Information Form, and the
Confidentiality Agreement in the envelope provided in your offer packet. Please
retain a copy for your records.

﻿

﻿

Best Regards,

﻿

 

 

 

 

 

﻿

 

_/s/Alex Davern_______________________________

 

 

_/s/Cate Prescott_______________________________

Alex Davern

Chief Executive Officer

 

 

 

Cate Prescott

Vice President, Global Human Resources

 

I accept this offer of employment:

﻿

 

 

Signature: _/s/Karen Rapp________________________ Date: _March 22,
2017__________

Karen Rapp







﻿

28991658.2

﻿



--------------------------------------------------------------------------------